       Case 2:18-cv-07759-CBM-AS Document 166 Filed 02/23/21 Page 1 of 1 Page ID #:4450



                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA

                                                CIVIL MINUTES - GENERAL


  Case No.            CV 18-7759-CBM(ASx)                                               Date    FEBRUARY 23, 2021
  Title           Rachel Scanlon et al v. County of Los Angeles, et al.,



  Present: The Honorable               CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE


                        Yolanda Skipper                                                   Chia Mei Jui
                          Deputy Clerk                                                   Court Reporter


                    Attorneys Present for Plaintiffs:                       Attorneys Present for Defendants:
                    Robert R. Powell, via telephone                            Avi Burkwitz, via telephone
                                                                                   Darren Pang, via telephone




  Proceedings:            TELEPHONIC HEARING RE DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
                          OR PARTIAL SUMMARY JUDGMENT [135]
The case is called and counsel state their appearance. The Court and counsel confer regarding the status of the
case. Evidentiary objections are discussed and ruled upon.


Following discussions with the parties, the Court advises counsel that the motion is taken under submission and
a written order will issue as to the motion and the objections.


IT IS SO ORDERED.


cc: all parties                                                                                            1: 18




            CV-90                                        CIVIL MINUTES - GENERAL     Initials of Deputy Clerk YS
